PER CURIAM.
Appellee moves to dismiss this appeal upon the ground that it was taken too late. Judgment was rendered and signed in the First city court on January 20, 1931. A motion for devolutive appeal and bond were filed February 4, 1931, or twelve clear days, exclusive of Sundays, thereafter. Appellant admits that the appeal was filed more than ten days after the rendition of the judgment and, consequently, not in compliance with the provisions of Act No. 128 of 1921 (Ex. Sess.), regulating practice in the First city court, but contends that that act is, unconstitutional.
We have given thorough consideration to the subject of the constitutionality of this act in the matter of Estate of Sassinot v. Demourelle, 1 La. App. 160, where the act was held to be constitutional, and subsequently, in the matter of Del Tyler v. Ingraham, 9 La. App. 366, 119 So. 439, where the case of Estate of Sassinot v. Demourelle was reaffirmed. It follows, therefore, that this appeal must be dismissed.
For the reasons herein assigned, the motion to dismiss the appeal is sustained and the appeal ordered dismissed.